393 U.S. 1 (1968)
CALIFORNIANS FOR AN ALTERNATIVE IN NOVEMBER ET AL.
v.
CALIFORNIA ET AL.
No. 605.
Supreme Court of United States.
Decided October 7, 1968.
APPEAL FROM THE SUPREME COURT OF CALIFORNIA.
Doris Brian Walker for appellants.
Thomas C. Lynch, Attorney General of California, Charles A. Barrett, Assistant Attorney General, and Clayton P. Roche, Deputy Attorney General, for appellees.
PER CURIAM.
The appeal is dismissed. California is on the eve of a national election. Millions of ballots are being printed and in a few hours the absentee ballots will be sent out of State. Whatever may be the merits of the controversy, the shortness of time and the complicated task of preparing and distributing the ballots make it very doubtful if any effective relief would be possible.